UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
VENKAREDDY CHENNAREDDY,        )
et al.,                        )
               Plaintiffs,     )
                               )
          v.                   ) Civ. Action No. 87-3538(EGS)
                               )
GENE DODARO Acting             )
Comptroller General,           )
                               )
               Defendant.      )
______________________________)

                        MEMORANDUM OPINION

     Pending before the Court 1 is defendant’s renewed Motion for

a More Definite Statement or, in the alternative, to Dismiss or

Strike plaintiffs’ sixth amended complaint.   Also pending before

the Court is plaintiffs’ Cross-Motion for Reconsideration of the

Court’s denial of certain of plaintiffs’ discovery requests.

Upon consideration of the motions, the responses and replies

thereto, the applicable law, the entire record in this case, and

for the following reasons, the Court will GRANT the defendant’s

motion to strike plaintiffs’ complaint and dismiss this action

with prejudice.   The Court will DENY plaintiffs’ motion to

reconsider the denial of their requests for discovery.




1
     This case was randomly reassigned to this Court in November
2007 upon the death of the Honorable John G. Penn. Unless
otherwise noted, this Memorandum Opinion will not distinguish
between actions taken by Judge Penn and this Court.
I.   BACKGROUND

     This case was originally filed in December 1987 by then-

GAO-employee Venkareddy Chennareddy (“Chennareddy”) as a general

class complainant, and several other named and unnamed GAO

employees, who sought to represent a class of GAO employees who

had been allegedly discriminated against in violation of the Age

Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §

621, et seq. 2

     During the initial stages of this case, the parties engaged

in class discovery and plaintiffs unsuccessfully sought to

certify the case as a class action pursuant to Federal Rule of

Civil Procedure 23.   See Mar. 20, 1995 Class Certification Order

(“Class Cert. Order”), Docket No. 202.   The Court found that

plaintiffs had met the “numerosity” requirement of Federal Rule

of Civil Procedure 23(a), id. at 3-4, but that plaintiffs had

not established commonality or typicality, id. at 4-9.   The

Court also found that plaintiffs had failed to allege that the

purported discrimination “manifested itself in a particular

employment practice leveled against all members of the proposed

class.”   Id. at 4 (citing Gen. Tel. Co. of Sw. v. Falcon, 457

U.S. 147, 159 n.15 (1982) (“Title VII prohibits discriminatory

2
     The long and complicated history of this case has been
discussed fully in several prior decisions of the Court. See,
e.g., Docket Nos. 433, 461. Therefore, the background of this
case will be discussed herein only to the extent it is relevant
to the pending motions.

                                 2
employment practices, not an abstract policy of

discrimination.”)); see also Class Cert. Order at 7

(“[P]laintiffs provide no basis for concluding that 1,500

employees suffer from a common discriminatory practice.”).

Plaintiffs’ motion to alter the class-certification judgment was

denied on March 31, 1999.

    A. Fourth and Fifth Amended Complaints

      After the case was randomly reassigned to this Court in

2007, the Court granted plaintiffs leave to file a fourth

amended complaint. 3   Along with the fourth amended complaint,

plaintiffs filed a motion to intervene on behalf of several

other putative parties, and motion for discovery prior to the

ruling on the motion to intervene.    The motion to intervene was

referred to Magistrate Judge Deborah A. Robinson, who denied

both plaintiffs’ request for discovery prior to a ruling on the

motion to intervene, see June 24, 2008 Minute Order, and the

motion to intervene itself, see July 22, 2008 Minute Order.

Plaintiffs appealed Magistrate Judge Robinson’s denial of


3
     Plaintiffs filed a second amended complaint on August 20,
1992 and it was in connection with that complaint that
plaintiffs were denied class certification in 1995. See Class
Cert. Order at 1. Plaintiffs’ subsequent motion for leave to
file a third amended complaint was replaced by plaintiffs’
motion for leave to file a fourth amended complaint, which was
pending when the case was reassigned to this Court in 2007. The
Court granted the plaintiffs leave to file a fourth amended
complaint. See Minute Order, Dec. 10, 2007. As a result, no
third amended complaint was ever filed in this case.
                                  3
discovery, citing their need for evidence of discrimination that

purportedly existed in the GAO’s computer database in order to

support the claims of the proposed intervenors.     Docket No. 384.

The Court affirmed Magistrate Judge Robinson’s ruling on

discovery on July 16, 2008, and affirmed Judge Robinson’s ruling

on the motion to intervene on December 17, 2008.

     Defendant then moved for a more definite statement pursuant

to Federal Rule of Civil Procedure 12(e) with respect to the

fourth amended complaint, or in the alternative, to dismiss,

arguing that the complaint failed to comply with Federal Rules

of Civil Procedure 8 and 10.   Docket No. 390.    On February 4,

2009, Magistrate Judge Robinson granted defendant’s motion for a

more definite statement, ordering plaintiffs to “file an amended

complaint which conforms to the requirements of Rules 8 and 10

of the Federal Rules of Civil Procedure . . . by no later than

March 18, 2009.”   See Docket No. 412. 4   Plaintiffs appealed

Magistrate Judge Robinson’s order, asserting that no “short and

plain” statement could be filed unless the plaintiffs were

permitted discovery of the GAO’s electronic databases.     Docket

No. 415, at 4.

     The Court again affirmed Magistrate Judge Robinson’s

ruling, finding that the fourth amended complaint did not meet

4
     Magistrate Judge Robinson also denied without prejudice
defendant’s partial motion to dismiss and denied plaintiffs’
motion to compel discovery.

                                 4
the requirements of Federal Rules of Civil Procedure 8 and 10

because it failed “to identify (1) any relevant characteristics

of the named plaintiffs (i.e., age, race, or gender); (2) the

types of discrimination allegedly suffered by the named

plaintiffs (i.e., discrimination based on age, race, national

origin, gender, or some combination); (3) the alleged events

that form the basis of their claims; or (4) when such events

occurred.”   Dec. 18, 2009 Opinion (“Dec. 18, 2009 Op.”), Docket

No. 433, at 33.    The Court ordered plaintiffs to submit

forthwith a complaint that “(1) includes separately numbered

paragraphs (as opposed to headings); and (2) at a minimum,

clearly identifies each of the named plaintiffs, including their

individual claims against the GAO and the factual basis for

those claims.”    Id. at 33-34. 5



5
     The Court vacated the portion of Magistrate Judge
Robinson’s order that the Court interpreted as effectively
barring plaintiffs from pursuing class claims for the remainder
of the litigation. Dec. 18, 2009 Op. at 35. Noting that it
appeared that plaintiffs’ previous motions for reconsideration
of the 1995 denial of class certification had not been
considered on the merits by Judge Penn, the Court concluded that
it would provide plaintiffs with one final opportunity to pursue
class certification. Id. Plaintiffs would be permitted to show
cause why the previous ruling denying class certification was in
error and why such error mandates that plaintiffs be given a
renewed opportunity to litigate the issue. Id. at 36. The
Court made clear, however, that the briefing could proceed “only
after plaintiffs file a complaint that comports with the Federal
Rules of Civil Procedure.” Id. As explained more fully herein,
the Court finds that plaintiffs have not successfully filed a
complaint that comports with the Federal Rules. Accordingly,
                                    5
     The Court rejected plaintiffs’ contention that they could

not—or should not be required to—submit a more definite

statement until they have been given access to the GAO’s

electronic personnel files, stating that such an approach would

permit plaintiffs to “bypass the pleading stage of litigation

entirely.”   Id. at 33.   The Court found that “there is simply no

support in the record for plaintiffs’ contention that any

information was wrongfully withheld from them.”       Id. at 34.   The

Court further explained that “plaintiffs are simply not entitled

to discovery on the merits of their claims until they have

properly pled such claims.”   Id.       The Court explained that “[b]y

focusing so extensively on the purported ‘database’ and the

agency’s allegedly wrongful withholding thereof, plaintiffs have

lost sight of the pleading standards set forth in Rule 8, [and]

the role of Rule 12 in permitting a defendant to test the legal

sufficiency of a plaintiff’s complaint.”       Id. at 31.

     Plaintiffs moved for interlocutory appeal and for

reconsideration of the Court’s December 18, 2009 Order denying

discovery of electronic data.   The Court denied both motions,

finding that plaintiffs “simply reiterated their position that

they are entitled to discovery and expressed continuing

disagreement with this Court’s Orders regarding discovery and



the Court does not reach any issues related to the
reconsideration of the denial of class certification.
                                    6
pleading standards.”   Jul. 22, 2010 Opinion (“Jul. 22, 2010

Op.”), Docket No. 461, at 7.

     On February 1, 2010, plaintiffs filed a fifth amended

complaint, purportedly in response to the Court’s December 18,

2009 Order for a more definite statement.   The fifth amended

complaint improved little upon the fourth amended complaint.

The complaint failed to highlight the particular claims of any

specific plaintiff and it attached voluminous exhibits,

including 188 pages of interrogatory answers provided by the

plaintiffs to the defendant in 1993.   Defendant filed a renewed

motion for a more definite statement and motion to dismiss or

strike on March 30, 2010, arguing that the fifth amended

complaint still did not meet the standard set forth in Federal

Rule of Civil Procedure 8(a).   Docket No. 445.   The Court

agreed, finding that plaintiffs had again failed to meet the

pleading requirements of Federal Rule of Civil Procedure 8(a),

and granted the motion for a more definite statement, ordering

that,

     Upon consideration of defendant’s motion for a more
     definite statement, and the response and reply
     thereto, and substantially for the reasons articulated
     by defendants, the motion is GRANTED. By no later
     than March 31, 2011, plaintiffs shall file a sixth
     amended complaint in which each plaintiff shall
     specify the claim(s) of discrimination of each
     plaintiff. The sixth amended complaint shall contain
     at least the following information: the event(s) that
     form the basis of each plaintiff’s claim(s) of


                                 7
     discrimination; and the date on which each identified
     event occurred.

Feb. 17, 2011 Minute Order.

     Rather than complying with the Court’s second order for a

more definite statement, plaintiffs filed a motion to stay the

Order.   See Docket No. 462.   In their motion, the plaintiffs

again asked the Court to reconsider its denials of plaintiffs’

discovery requests.   The Court denied plaintiffs’ motions to

stay and to reconsider its February 17 Order, and ordered that:

     Plaintiffs shall file a sixth amended complaint, in
     accordance with the Court’s instructions in its
     February 17, 2011 minute order, by no later than July
     11, 2011. In the event that plaintiffs again fail to
     comply with the Court’s minute order of February 17,
     2011, the matter shall be dismissed.

June 29, 2011 Minute Order (emphasis added).

  B. Sixth Amended Complaint

     In response to the Court’s Order, plaintiffs filed a sixth

amended complaint on July 11, 2011.    Docket No. 468.   The sixth

amended complaint, which is 39 pages long and is accompanied by

238 pages of attachments, largely mirrors the narrative,

argumentative style of plaintiffs’ fourth and fifth amended

complaints.   The complaint contains class allegations that refer

to “plaintiffs” collectively, in addition to legal argument.

The names of only two plaintiffs appear in the text of the

complaint itself, and are not accompanied by short and plain



                                  8
statements of either of the two plaintiffs’ claims of

discrimination.    Id. ¶¶ 38, 100.

       On the first page of the complaint, plaintiffs direct the

reader, via footnote, to various attachments that plaintiffs

seek to incorporate by reference into the complaint.       Id. at 1

n.1.    The attachments to the complaint include the 188-page

interrogatory responses from 1993 that were attached to the

fifth amended complaint.    Plaintiffs have also attached what

appear to be questionnaires filled out by the plaintiffs, and a

several-page purported summary of the claims, which plaintiffs

allege is based on the 1993 interrogatory responses.       Plaintiffs

contend that these attachments specify the events underlying

their claims of discrimination and were prepared “in accordance

with” the Court’s orders for a more definite statement.       See id.

at 1 n.1.

       Many of the statements in the attached summary are

incoherent.    For example, with respect to plaintiff Roger

Carroll, the summary states:

       Employees ae not Competitive, wrongful failure to
       pr0mote (Quoting Comptroller General) Because
       supervisor’s fear losing bonuses by proving Boss is
       wrong (Pg. 28, 40) Details of How Bonuses Flow from
       Bosses Decision that “Older people not as competitive
       (whatever that means)” As the younger staff”

Exhibit 7 to Sixth A. Compl., Docket No. 469-2 (emphasis and

typographical errors in original).       With respect to Dr. James


                                     9
Cantwell, the summary states: “Performed Exceptionally from 1989

to 1992, ratings Fully Successful, under-reported actual

performance File contains exceptional and outstanding reports

from Congressional offices in which he served (Doc. Evidence In

his File support these allegations).”    Id. at 3 (typographical

errors in original).    Several of the entries do set forth some

basic, vague facts that appear to relate to the plaintiffs’

claims.    For example, with respect to Sandra Thibault, the

summary states: “About 1986 I began to apply for PEMD positions

every year and every year I was turned down for younger, more

recent hires.”   Id. at 1.   With respect to Dr. Chennareddy, the

summary states: “Downgrading in Ratings and Failure to Promote

Beginning in 1982 and in every year thereafter until He retired

in 2006.   Chennareddy was equally or more qualified than all

selectees for each position.”    Id. (typographical errors in

original).   The summary does not state that any of the

plaintiffs were members of a protected class and the summary

does not set forth any specific dates of adverse employment

actions.

     Defendant moved again for a more definite statement or, in

the alternative, to dismiss or strike the complaint for failure

to comply with the Court’s prior orders and with Rule 8.    Def.’s

Mot. for More Definite Statement and to Dismiss/Strike (Def.’s

Br.), Docket No. 471.   Defendant argues that the sixth amended

                                 10
complaint still “utterly fails” to identify the specific claims

brought by each of the twelve plaintiffs against the GAO or the

factual basis for those claims.    Id. at 1.   Defendant contends

that plaintiffs’ failure to set forth its claims has forced the

GAO to expend significant amounts of resources and time simply

trying to determine what, exactly, is at issue in this case.

Id.   Defendant also argues that plaintiffs’ attachment of

various exhibits, including interrogatory answers, fails to meet

the requirements of Rule 8, which requires that the short and

plain statement of the claim be included in the complaint.      Id.

at 10-11.

      In their opposition to defendant’s motion to dismiss,

plaintiffs argue in a conclusory fashion that Rule 8 does not

require “intricately detailed factual allegations,” and that the

sixth amended complaint gives defendant “full notice ... of the

systematic disparate treatment and/or systematic adverse impact

claims of the plaintiffs and the Class.”    Pl.’s Opp. and Cross-

Motion (“Pl.’s Br.”) at 3-4.   Plaintiffs also state that the 238

pages of evidentiary exhibits “contain, in sum, all that is

presently known” about the alleged discrimination.    Id. at 1-2.

Plaintiffs appear to argue that because these documents include

all of plaintiffs’ evidentiary evidence, that the attachment of

those documents to the complaint will satisfy Rule 8 and the

Court’s prior orders.   See id.   In the remaining portion of

                                  11
their cross-motion, plaintiffs argue that they should not be

required to set forth their claims with any further specificity

until their requests for discovery of the GAO’s purported

electronic database are granted.       Id. at 4-5.   Plaintiffs then

summarize the history of “discovery abuses” they allege have

occurred in this case, followed by a summary of the class

allegations that appear in the complaint.       Id. at 5-9.   These

motions are ripe for determination by the Court.

II.   LEGAL FRAMEWORK

  A. Rule 12(e)

      Rule 12(e) provides a specific mechanism for striking a

complaint (which, if stricken as a whole, has the effect of

dismissing the action) in the context of orders for a more

definite statement.     Fed. R. Civ. P. 12(e) (“If the court orders

a more definite statement and the order is not obeyed . . . the

court may strike the pleading or issue any other appropriate

order.”).

      A party must comply with a district court order
      granting a motion for a more definite statement under
      Federal Rule 12(e) or run the risk of possible
      sanctions. To comply, the party must submit an
      amended pleading containing sufficient detail to
      satisfy the court’s direction and to meet the
      opponent’s valid objections to the earlier pleading .
      . . . The court should strike an indefinite pleading
      without leave to replead only when the judge is
      satisfied that the pleader cannot or will not serve a
      pleading that will enable the opposing party to
      respond.


                                  12
5 Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1379 (3d ed. 1998) (emphasis added); see also

Shallal v. Gates, 254 F.R.D. 140, 142-43 (D.D.C. 2008) (striking

complaint for failure to comply with court’s prior Rule 12(e)

order for more definite statement where amended complaint

remained incoherent and attached voluminous exhibits); McHenry

v. Renne, 84 F.3d 1172, 1179-80 (9th Cir. 1996) (affirming

dismissal of “argumentative” and “prolix” third amended

complaint for failure to comply with Rule 8 and the Court’s

prior orders under Rule 12(e) for a more definite statement,

because complaint still failed to provide “short and plain

statement” that was “simple, concise and direct” under Rules

8(a) and (e)).

  B. Rule 8

     Federal Rule of Civil Procedure 8(a)(2) provides that any

pleading asserting a claim for relief must include a “short and

plain statement of the claim showing that the pleader is

entitled to relief.”   Fed. R. Civ. P. 8(a)(2).

     The statement should be plain because the principal
     function of pleadings under the Federal Rules is to
     give the adverse party fair notice of the claim
     asserted so as to enable him to answer and prepare for
     trial. The statement should be short because
     ‘[u]necessary prolixity in a pleading places an
     unjustified burden on the court and the party who must
     respond to it because they are forced to select the
     relevant material from a mass of verbiage.



                                13
Salahuddin v. Cuomo, 861 F.2d 40, 41 (2d Cir. 1988) (internal

citations omitted) (quoting 5 Wright & Miller, supra, § 1281);

see also Ciralsky v. CIA, 355 F.3d 661, 669 (D.C. Cir. 2004)

(quoting Salahuddin, 861 F.2d at 42); Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977) (“The purpose of [Rule 8] is to

give fair notice of the claim being asserted so as to permit the

adverse party the opportunity to file a responsive answer,

prepare an adequate defense and determine whether res judicata

is applicable.”); 5 Wright & Miller, supra, § 1327 (“[L]engthy

or numerous exhibits containing extraneous or evidentiary

material should not be attached to the pleadings.”).   Moreover,

Rule 8(d)(1) requires the allegations supporting a claim to be

“simple, concise, and direct.”   Fed. R. Civ. P. 8(d)(1).    “Taken

together,” these rules “underscore the emphasis placed on

clarity and brevity by the federal pleading rules.”    Ciralski,

355 F.3d at 669 (citations omitted).   Their enforcement is

“largely a matter for the trial court’s discretion.”   Id.

(citation omitted).   “[I]n some circumstances, if a party fails

or refuses to file an amended or simplified pleading or does not

exercise good faith in purporting to do so, the severe sanction

of a dismissal on the merits may be warranted.”   5 Wright &

Miller, supra, § 1217; see Shallal, 254 F.R.D. at 143 (noting

that the “unusual remedy” of striking a complaint and dismissing

an action for failure to comply with a court order is warranted

                                 14
where a complaint, despite multiple attempts to amend,

repeatedly fails to comply with the Federal Rules).

  C. Motion for Reconsideration

     A district court may revise its own interlocutory rulings

“at any time before the entry of judgment adjudicating all the

claims and all the parties’ rights and liabilities.”     Fed. R.

Civ. P. 54(b).    The standard of review for interlocutory orders

differs from the standard of review for final judgment under

Federal Rules of Civil Procedure 59(e) and 60.     See, e.g.,

Campbell v. Dep’t of Justice, 231 F. Supp. 2d 1, 7 (D.D.C.

2002).   The primary reasons for amending an interlocutory ruling

pursuant to Rule 59(e) are “an intervening change of controlling

law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.”     Firestone v.

Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (internal

quotation omitted).    The Court may reconsider any interlocutory

ruling “as justice requires.”     Childers v. Slater, 197 F.R.D.

185, 190 (D.D.C. 2000) (quoting Fed. R. Civ. P. 60(b) Advisory

Comm. Notes).    Motions for reconsideration “are not simply an

opportunity to reargue facts and theories upon which a court has

already ruled.”    Black v. Tomlinson, 235 F.R.D. 532, 533 (D.D.C.

2006) (internal quotations omitted).




                                  15
III. DISCUSSION

  A. Dismissal of the Action Pursuant to Rule 12(e)

     The GAO urges this Court to strike plaintiffs’ sixth

amended complaint and dismiss the action in light of the

plaintiffs’ continued failure to comply with the Court’s Orders

and the Federal Rules of Civil Procedure.     Plaintiffs disagree,

claiming that their voluminous complaint complies with the

Court’s Orders and the Federal Rules because it purports to

include all of the evidence that is currently known in the case,

and that their claims should not be dismissed because they have

been denied various requests for discovery.    The Court agrees

with defendant, and will strike the sixth amended complaint and

dismiss the action with prejudice as a result of plaintiffs’

persistent, inexplicable failure to comply with the Court’s

Orders and the Federal Rules.

     The Court finds the decision in Shallal v. Gates

particularly instructive.   In that case, the Court struck a

complaint and dismissed the action with prejudice after the

Court had previously granted a motion for a more definite

statement and given plaintiff two opportunities to file a

coherent complaint.   254 F.R.D. at 141-42.   The amended

complaint had “ballooned to fifty-six pages,” contained “pages

of unnecessary, vague and ambiguous information,” including

pages of irrelevant class allegations, and contained

                                16
supplemental documents, including a bullet point “affidavit”

that purported to set forth the support for several claims.      Id.

at 142-43.   The Court found that the amended complaint failed to

comply with the Court’s prior 12(e) order for a more definite

statement and also failed to comply with Rule 8(d)(1).     Id.   The

Court noted that “[i]t is not the Court’s job to wade through

pages of incoherent gobbeldy-gook in search of a single claim

that may have merit.”   Id. at 143 n.6.   The Court struck the

complaint pursuant to Rule 12(e) for failure to comply with the

Court’s prior orders and Rule 8(d), and dismissed the action

with prejudice.   Id. at 144.

     Over the twenty-four year pendency of this case, plaintiffs

have had ample opportunity to clarify and refine their specific

claims.   Indeed, in the last four years, this Court has

specifically ordered plaintiffs to do so three times, providing

plaintiffs with guidance as to how to properly plead a claim

under the Federal Rules.   Despite the Court’s orders to include

the factual basis for each plaintiff’s claims in the complaint

pursuant to the Federal Rules, plaintiffs have failed to do so.

Instead, plaintiffs continue to re-file complaints that contain

only class claims, set forth no specific facts as to any

plaintiff’s claims in the complaint, and attach voluminous

evidentiary exhibits.   The names of only two plaintiffs appear

within the text of the sixth amended complaint, and they are not

                                17
accompanied by any facts that are sufficient to state a claim

for either plaintiff.   Dismissal is therefore proper under Rule

12(e), which states that “[i]f the court orders a more definite

statement and the order is not obeyed . . . the court may strike

the pleading or issue any other appropriate order.”   See Fed. R.

Civ. P. 12(e); Shallal, 254 F.R.D. at 141-42.

     Underlying the Court’s decision today is the Court’s

finding that the sixth amended complaint still fails to comply

with Rule 8.   The complaint’s vague, narrative style,

argumentative assertions about discovery violations, and

voluminous evidentiary attachments fail to provide a “short and

plain statement” that is “simple, concise, and direct.”     Fed. R.

Civ. P. 8(a), 8(d); see Nichols v. Holder, --- F. Supp. 2d ----,

2011 WL 6198343, *3-4 (D.D.C. Dec. 14, 2011) (dismissing

plaintiff’s initial complaint without prejudice because it

contained 385 paragraphs over 140 pages, was “prolix, redundant,

[and] bloated with unnecessary detail,” and fell short of

meeting Rule 8(d)’s requirement for “simple, concise, and direct

allegations.”).

     Here, as in Shallal, the Court finds that plaintiffs’

complaint and exhibits utterly fail to provide a “short and

plain statement” that is “simple, concise, and direct” under




                                18
Rules 8(a) and 8(d). 6   Indeed, it is because of this lack of

clarity and brevity that the Court is unable to determine

whether there are sufficient facts to state a claim for relief

for each of the twelve plaintiffs.    It is counsel’s

responsibility, not the Court’s, to organize that information

prior to the filing of a complaint into the “clear and concise”

statements required by the Rules.

     Finally, in light of plaintiffs’ persistent failure to obey

the Court’s Orders, the Court is not persuaded that there are

any further orders or lesser sanctions that would result in

plaintiffs’ filing of a complaint that complies with the Federal

Rules.   The Court finds this to be particularly true where, as

here, plaintiffs are represented by counsel.    Accordingly,

defendant’s motion to strike plaintiffs’ sixth amended complaint




6
     The Court’s decision today does not rest on whether
plaintiffs have stated a claim under the ADEA, although the
Court does find that no such claims exist within the text of the
complaint. Rather, the Court declines to reach this issue
because of plaintiffs’ failure to satisfy the requirement in
Rule 8(a) and 8(d) that a complaint provide a “short and plain
statement” that is “simple, concise, and direct” and for
plaintiffs’ failure to comply with the Court’s prior orders.
See Shallal, 254 F.R.D. at 143; McHenry, 84 F.3d at 1179 (“The
propriety of dismissal for failure to comply with Rule 8 does
not depend on whether the complaint is wholly without merit . .
. . [Rule 8], requiring each averment of a pleading to be
‘simple, concise, and direct,’ applies to good claims as well as
bad, and is a basis for dismissal independent of Rule
12(b)(6).”)(citing prior version of Rule 8) (citations omitted).

                                 19
pursuant to Rule 12(e) is GRANTED and the case will be DISMISSED

with prejudice. 7

    B. Motion for Reconsideration

      In response to defendant’s motion for a more definite

statement or to dismiss or strike, plaintiffs filed a cross-

motion for reconsideration of “Discovery Denials for years since

approximately 1993, for correction of erroneous and omitted

discovery for years between 1983 and 1993, and for an Order

requiring production of withheld electronic personnel database


7
     Dismissal would also be proper under Rule 41(b). Rule
41(b) provides that “[i]f a plaintiff fails to prosecute or to
comply with these rules or a court order, a defendant may move
to dismiss the action or any claim against it.” Fed. R. Civ. P.
41(b); see Bristol Petroleum Corp. v. Harris, 901 F.2d 165, 167
(D.C. Cir. 1990) (factors to consider when ascertaining if
dismissal under Rule 41(b), rather than lesser sanctions, would
be proper include “the effect of the plaintiff’s dilatory or
contumacious conduct on the court’s docket, whether the
plaintiff’s behavior has prejudiced the defendant, and whether
deterrence is necessary to protect the integrity of the judicial
system”); Stella v. Mineta, 231 F.R.D. 44, 49 (D.D.C. 2005)
(dismissing action under Rule 41(b) to protect integrity of
court where plaintiff failed to comply with six of the court’s
orders regarding filing deadlines and Local Rule 7(h), and
plaintiff’s failure to comply had prejudiced the defendants and
unnecessarily consumed the court’s time); see also Klayman v.
Judicial Watch, Inc., 802 F. Supp. 2d 137 (D.D.C. 2011). In
particular, the Court finds that plaintiffs’ failure to comply
with the Federal Rules and the Court’s orders has required the
Court and defendant to expend significant effort evaluating
plaintiffs’ successive failed attempts at amending their
complaint. With respect to the element of the effect on the
integrity of the Court, the Court finds that dismissal is
particularly justified here, where plaintiffs have been
explicitly warned by the Court that their failure to comply with
the Court’s February 17, 2011 Order would result in the
dismissal of the case.
                                    20
records, and for a plenary hearing on this Motion along with the

Defendant’s Motion for a More Definite Statement.”   See Docket

No. 475.   Plaintiffs fail to indicate in their cross-motion for

reconsideration exactly which orders they seek to have the Court

reconsider, but the Court notes that it has issued at least five

orders denying discovery in the last four years alone.    See,

e.g., June 29, 2011 Minute Order (denying plaintiffs’ motion to

stay order directing plaintiffs to file sixth amended complaint

to allow plaintiffs opportunity to obtain discovery of purported

GAO electronic database); July 22, 2010 Order, Docket No. 461,

at 9 (denying plaintiffs’ motion for reconsideration of order

denying plaintiffs’ request for discovery of GAO electronic

database, and denying discovery on the merits generally until

plaintiffs file a complaint that complies with the Federal Rules

of Civil Procedure); Dec. 18, 2009 Op., Docket No. 433, at 33

(affirming magistrate judge’s order granting defendant’s motion

for more definite statement and rejecting plaintiffs’ argument

that they should not be required to submit a more definite

statement until they are given access to the GAO’s electronic

personnel files); December 17, 2008 Minute Order (denying

plaintiffs’ motion for hearing on allegedly withheld evidence);

July 16, 2008 Minute Order (affirming magistrate judge’s denial

of plaintiffs’ requests for discovery of electronic databases

and otherwise in support of their motion to intervene).

                                21
       Plaintiffs’ cross-motion for reconsideration consists of

“little more than a rehash” of the arguments previously argued

by plaintiffs and rejected by the Court.     Black, 235 F.R.D. at

533.    Plaintiffs have identified no “intervening change of

controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.”

Firestone, 76 F.3d at 1208 (internal quotation omitted).

Instead, plaintiffs merely assert their continuing disagreement

with the Court’s prior orders.    As the Court made clear in its

December 18, 2009 Opinion, granting plaintiffs’ various requests

for discovery on the merits “would permit plaintiffs to bypass

the pleading stage of litigation entirely, sanctioning an

approach under which plaintiffs could simply allege that

information held by defendant would prove their claims without

actually stating what those claims are in the short and plain

statement required by Rule 8(a).”     Dec. 18, 2009 Op. at 33.

Indeed, as the Court explained then, “[b]y focusing so

extensively on the purported ‘database’ and the agency’s

allegedly wrongful withholding thereof, plaintiffs have lost

sight of the pleading standards set forth in Rule 8, [and] the

role of Rule 12 in permitting a defendant to test the legal

sufficiency of a plaintiff’s complaint.”     Id. at 31.

Accordingly, plaintiffs’ cross-motion for reconsideration of

discovery denials is hereby DENIED.

                                 22
IV.   CONCLUSION

      For the foregoing reasons, plaintiffs’ cross-motion for

reconsideration of discovery denials is DENIED.   Defendant’s

motion to strike plaintiffs’ sixth amended complaint is GRANTED,

and plaintiffs’ sixth amended complaint is hereby DISMISSED with

prejudice.   An appropriate order accompanies this Memorandum

Opinion.

      It is so ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           March 30, 2012




                                23